Order entered April 30, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00383-CV

                   IN THE INTEREST OF C.S.D., A CHILD

                On Appeal from the 470th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 470-50971-2019

                                      ORDER

      Both Father and Mother have filed a notice of appeal in this case. Both

notices of appeal were filed late, but within the fifteen-day extension period

allowed under Texas Rule of Appellate Procedure 26.3. See TEX. R. APP. P. 26.3.

Mother filed her notice of appeal, intended as a cross-appeal, along with an

extension motion, but Father, who appealed first, did not and has not done so to

date. See id. He also has not provided written verification he has paid for the

clerk’s record despite being cautioned that failure to do so by April 24, 2020 could

result in dismissal of his appeal without further notice. See id. 37.3(b).
      Because determination of Mother’s pending extension motion is dependent

on whether Father timely appealed and intends to proceed with his appeal, we

ORDER Father to file, no later than May 11, 2020, an extension motion that

complies with appellate rule 26.3 and written verification he had paid or made

arrangements to pay for the clerk’s record. Should Father no longer wish to pursue

his appeal, Father may file a motion to dismiss the appeal.

      We caution Father that failure to comply will result in dismissal of his

appeal. See id. 37.3(b), 42.3(a),(c).

                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE